Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This is in response to Applicant Communication on 01/28/2021 with claim 1-18 are pending in the Application   

Examiner’s Amendment.

2.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
             -- Cancels withdrawn non-elected claims 6-9, 13-18 --	 
 
Reason for allowance
 
 
3.	Claims 1-5.10-12 are allowed.
The following is an examiner’s statement of reason for allowance: 
I/ Group I: Claims 1-5 
 None of the references of record teaches or suggests the claimed method of manufacturing a component carrier having the limitations/steps:
--“providing, attached to the temporary carrier, an at least partially uncured electrically insulating layer structure having a narrow recess;
providing a layer stack comprising at least one electrically insulating layer structure and/or at least one electrically conductive layer structure, the layer stack having a wide recess;
arranging a stepped component assembly at least within the narrow recess; and
connecting the at least partially uncured electrically insulating layer structure with the layer stack by curing the at least partially uncured electrically insulating layer structure such that the stepped component assembly is arranged within a stepped cavity being defined by the narrow recess and by the wide recess. “--.
In combination with all other limitations /steps as recited in claim 1.
II/ Group II: Claims 10-12:
 None of the references of record teaches or suggests the claimed method of manufacturing a component carrier having the limitations/steps:
--“ forming a stepped cavity within the layer stack, the stepped cavity being defined by a narrow recess and by a wide recess, wherein the wide recess is formed by inserting a nonadhesive material in the layer stack and removing a portion of the layer stack above the nonadhesive material; and
embedding a stepped component assembly within the stepped cavity. “--.
In combination with all other limitations /steps as recited in claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


                                                     CONCLUSION

4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM- 6.30 PM US Eastern Time  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo  can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                         /THINH T NGUYEN/                         Primary Examiner, Art Unit 2897